In an action to recover damages inter alia for breach of contract, defendant Domnitch appeals from a judgment of the Supreme Court, Nassau County, entered March 21, 1974, against him and in favor of plaintiff, upon a jury verdict. Judgment affirmed, with costs. No opinion. Martuscello, Acting P. J., Latham, Christ and Brennan, JJ., concur; Benjamin, J., dissents and votes to reverse upon the ground that the conditional right to terminate the four-year oral contract, upon which plaintiff sued, .in the event of a sale of the property by appellant, did not take the contract out of the requirement of the Statute of Frauds that it be in writing to be enforceable. This conditional right did not make the oral agreement one which, by its terms, was “not to be performed within one year from the making thereof” (General Obligations Law, § 5-701, subd. 1).